              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00182-MR-WCM


JENNIFER LONGO,                   )
                                  )
                      Plaintiff,  )
                                  )
      vs.                         )                ORDER
                                  )
ELIZABETH ASPINWALL,              )
individually and in her official  )
capacity as an employee of        )
Western Carolina University, and  )
WESTERN CAROLINA UNIVERSITY, )
                                  )
                      Defendants. )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint [Doc. 15]; the Magistrate Judge’s

Memorandum and Recommendation regarding the motion [Doc. 24]; and

the Defendants’ Objections to the Memorandum and Recommendation

[Doc. 25].

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of

Designation of this Court, the Honorable W. Carleton Metcalf, United States

Magistrate Judge, was designated to consider the Defendants’ motion and

to submit a recommendation for its disposition. On March 24, 2021, the




     Case 1:20-cv-00182-MR-WCM Document 27 Filed 08/17/21 Page 1 of 3
Magistrate     Judge    issued    a   Memorandum     and     Recommendation,

recommending that the Defendants’ Motion to Dismiss be granted with

respect to the Plaintiff’s claims against Defendant Aspinwall in her official

capacity and denied with respect to the Plaintiff’s state law tort claims

against Aspinwall in her individual capacity and the Plaintiff’s claims against

Western Carolina University (“WCU”) under the Americans with Disabilities

Act and the Rehabilitation Act. [Doc. 24]. On April 7, 2021, the Defendants

filed    Objections    to   the   Magistrate   Judge’s     Memorandum      and

Recommendation, requesting that the Court dismiss all of the Plaintiff’s

claims. [Doc. 25].

        In the Defendants’ Objections, the Defendants assert that all of the

Plaintiff’s claims should be dismissed for failure to state a claim upon which

relief can be granted. [Doc. 25]. In doing so, the Defendants make the

same legal arguments that they previously set forth in their previous Motion

to Dismiss the Plaintiff’s identical claims in Longo I [1:19-cv-00058-MOC-

WCM Doc. 26] and in their current Motion to Dismiss before the Magistrate

Judge in Longo II [Doc. 15]. Such “objections” do not warrant a de novo

review of the Magistrate Judge’s reasoning.              Aldrich v. Bock, 327

F.Supp.2d 743, 747 (E.D. Mich. 2004) (“A general objection, or one that

merely restates the arguments previously presented is not sufficient to alert


                                       2

        Case 1:20-cv-00182-MR-WCM Document 27 Filed 08/17/21 Page 2 of 3
the court to alleged errors on the part of the magistrate judge.             An

‘objection’ that does nothing more than state a disagreement with a

magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.”).

      After a careful review of the Memorandum and Recommendation, the

Court concludes that the Magistrate Judge’s proposed conclusions of law

are correct and are consistent with current case law.         Accordingly, the

Court hereby accepts the Magistrate Judge’s recommendation regarding

the Defendants’ Motion to Dismiss.

      IT IS, THEREFORE, ORDERED that the Defendants’ Motion to

Dismiss Plaintiff’s Amendment Complaint [Doc. 15] is:

   (1) GRANTED with respect to the Plaintiff’s claims against Defendant

      Aspinwall in her official capacity, and those claims are DISMISSED;

      and

   (2) DENIED with respect to the Plaintiff’s state law tort claims against

      Defendant Aspinwall in her individual capacity and the Plaintiff’s

      claims against WCU for disability discrimination under the ADA and

      the Rehabilitation Act.

      IT IS SO ORDERED.




                                       3

     Case 1:20-cv-00182-MR-WCM Document 27 Filed 08/17/21 Page 3 of 3
